NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                          File Name: 12a0436n.06
                                                                                        FILED
                                          No. 10-3874
                                                                                    Apr 24, 2012
                          UNITED STATES COURT OF APPEALS                     LEONARD GREEN, Clerk
                               FOR THE SIXTH CIRCUIT


JOYCE MUSHAYAHAMA,                                  )
                                                    )
       Petitioner,                                  )
                                                    )          ON PETITTION FOR REVIEW
v.                                                  )          FROM THE BOARD OF
                                                    )          IMMIGRATION APPEALS
ERIC H. HOLDER, JR., Attorney General,              )
                                                    )                 OPINION
       Respondent.                                  )
                                                    )



Before: COLE and MERRITT, Circuit Judges, and VARLAN, District Judge.*

       THOMAS A. VARLAN, District Judge. Petitioner Joyce Mushayahama (“Mushayahama”)

seeks review of a decision of the Board of Immigration Appeals (“BIA”) affirming the decision of

the Immigration Judge (“IJ”). Mushayahama, a native and citizen of Zimbabwe, entered the United

States as an authorized visitor on November 17, 1999. She remained in the United States after her

authorization ended on May 16, 2000, and she applied for asylum with the Department of Homeland

Security (“DHS”) on February 1, 2006. After conducting a hearing, Immigration Judge Brian M.

O’Leary issued a decision, ordering that Mushayahama’s application for asylum be denied as

untimely, her application for withholding of removal under the Immigration and Nationality Act

(“INA”) § 241(b)(3) be denied, and her application for withholding of removal under the Convention



       *
       The Honorable Thomas A. Varlan, United States District Judge for the Eastern District of
Tennessee, sitting by designation.
Against Torture (“CAT”) be denied. The IJ granted her application for voluntary departure in the

alternative of removal, pursuant to INA § 240B(b), ordering that she depart within sixty (60) days.

The BIA affirmed the IJ’s decision, dismissing Mushayahama’s appeal. Mushayahama then timely

filed this petition for review. For the reasons set forth below, we DENY the petition for review of

the BIA’s denial of Mushayahama’s application for asylum and withholding of removal claims under

the INA, but we GRANT the petition as to the CAT claim and REMAND to the BIA for further

proceedings.

                                       I. BACKGROUND1

       Mushayahama was born in Harare, Zimbabwe in 1958. Mushayahama entered the United

States as a non-immigrant visitor on November 17, 1999, with authorization to remain in the country

until May 16, 2000. Mushayahama remained in the United States after 2000 without authorization

from the DHS. Mushayahama is single and has one son, who lives in Chigungwiza, Zimbabwe, with

Mushayahama’s parents. Mushayahama has two brothers and two sisters, and she had a third

brother, who is now deceased.

       In Zimbabwe, Mushayahama and her family were forced to join the Zimbabwe African

National Union-Patriotic Front (“ZANU-PF”), the ruling party in Zimbabwe. Despite the fact that

she does not support the party, Mushayahama joined the ZANU-PF in 1981, paying membership

dues and obtaining a membership card. Mushayahama felt compelled to attend meetings because

       1
         The factual background is based upon Mushayahama’s testimony at the July 18, 2007
hearing before the IJ, which he expressly found credible. The IJ found Mushayahama’s testimony
about the events sufficiently “detailed, plausible, and consistent with her application and with known
background conditions in Zimbabwe,” and “sufficient to meet [her] burden of proof.” (A.R. at 62);
see also INA § 240(c)(4)(C); 8 C.F.R. § 1208.13(a). Accordingly and because neither party
challenges the facts as testified by Mushayahama, we accept this factual background for purposes
of this petition.

                                                  2
the ZANU-PF took attendance at its meetings and remained informed of which individuals attended

the meetings, intimidating or harming the person or property of those who were absent. While

attending meetings, Mushayahama “did not speak out in opposition to the ruling party or question

the political leaders.” (A.R. at 57). ZANU-PF officials were not aware that Mushayahama did not

support the party while she lived in Zimbabwe, as she continued to attend party meetings and pay

her party membership dues.

       In 1977, prior to Mushayahama’s personal membership in the ZANU-PF, four armed men

dressed in uniforms knocked on the door of Mushayahama’s family’s home late at night. The men

forcibly entered her home, pointing guns at the family and using batons to force the family out of

their home. When the family got outside, they noticed that one of Mushayahama’s brothers was not

with them. As her brother came out of the house, the soldiers had firearms pointed at him.

Mushayahama’s family pleaded with the men not to shoot, and the soldiers warned her brother to

be careful next time the soldiers came to the house. Without any kind of search or arrest warrants,

the men searched the house while the family waited on the ground outside. The men eventually left

and warned the family not to report the incident to the police. Mushayahama believes that her

parents were already members of the ZANU-PF at the time of the incident. While she was away at

school, Mushayahama’s parents’ home had been searched in a similar manner four times previous

to the incident in 1977.

       While Mushayahama was away at teacher training college, her brother, Ricky, died under

mysterious circumstances at the age of nineteen. Mushayahama’s family informed her that her

mother woke up late at night and discovered that Ricky was not inside the house. Mushayahama’s

mother and the other members of her family searched for Ricky, and Mushayahama’s sister


                                                3
discovered his dead body in the toolshed. Ricky’s body was standing on the floor with a rope

attached to the ceiling of the shed and loosely hanging on him, with blood on his private parts. The

positioning of the body led Mushayahama’s family to believe that he was murdered and did not

commit suicide. No one was ever arrested as responsible for Ricky’s death, and Mushayahama does

not know who killed Ricky. Mushayahama’s family suspected that he was murdered by ZANU-PF

supporters because the police did not rigorously investigate the case.

       In 1987, Mushayahama was raped by an unidentified man, who threatened her with a knife

and threatened her family if she reported the incident. Mushayahama’s family moved because of the

rape, and she became pregnant and gave birth to her son as a result of the attack. Mushayahama does

not know who committed the rape, but she believes the individual to have been a ZANU-PF

supporter because party supporters often committed crimes and hid behind the ruling government.

       Mushayahama was employed as a certified primary school teacher for over eighteen years

in Zimbabwe, from 1981 until 1999. On her first day teaching at a school in Nyanwandoro,

Zimbabwe, a man came into the school’s office with an empty beer bottle, closed the door with

Mushayahama and the school’s deputy headmaster inside, and recited the ZANU-PF party slogan.

The man then broke the bottle on a table and injured the deputy headmaster with it. The deputy

headmaster sustained injuries, which led to his hospitalization. Mushayahama believes that the

police took no action after they were called, such as arresting or prosecuting the man, because he was

a ZANU-PF supporter.

       Later while teaching, in 1997, Mushayahama was called to the headmaster’s office at the

school where she taught because a first-grade student had drowned, and the parents of a fourth-grade

student, who were strong supporters of the ZANU-PF, reported that Mushayahama had encouraged


                                                  4
their son to drown the first-grader. The headmaster was aware that Mushayahama had no

involvement in the drowning, but he encouraged her to sign a statement admitting responsibility,

Mushayahama believes, because he feared the fourth-grade student’s family’s connections to the

ZANU-PF. Mushayahama refused to sign a statement, and although they did not physically harm

or threaten her, the parents of the fourth-grade student harassed her about the situation for three

months.

       Additionally, in 1998, a clerk from the same school was beaten by what Mushayahama

believed to be a mob of ZANU-PF supporters. The other teachers and students hid and were

frightened by the incident, and no members of the mob were ever arrested or prosecuted.

Mushayahama believes that her status as a teacher makes her more likely to be harmed in Zimbabwe

because teachers are targeted by the ZANU-PF.

       Mushayahama obtained a travel and visitor’s visa through a travel agent and left Zimbabwe

for the United States in November 1999. Mushayahama never extended her visa and has remained

in the United States since her initial entry into the country in 1999. Mushayahama did not return to

Zimbabwe when her six-month visa ended because she was frightened that she would be tortured

if she went back. Shortly after her arrival in the United States, Mushayahama lived with a family

who represented that they wanted to assist her, but they required her to work for them without

payment.

       In May 2002, Mushayahama attempted to apply for political asylum while she was living in

a shelter.2 She met a pastor, who claimed that he would assist her, and she paid him $560.00 to do



       2
         Mushayahama did not provide a copy of the 2002 asylum application. She informed the IJ
that her former attorney retained her copy of the application.

                                                 5
so. After the pastor mailed the application for her, the application was returned because it contained

insufficient information. When Mushayahama informed the pastor that the application was returned,

he informed her that he would need $5,000.00 more to continue assisting her. Mushayahama did not

have sufficient funds to pay the pastor for his continued assistance, and she did not attempt to apply

for asylum again until 2005. She claims that the delay between the 2002 attempt and the current

application, filed in 2006, is attributable to the fact that she had no one to assist her, and she believed

at the time that she needed someone to obtain the asylum application for her. Mushayahama is able

to read and write English.

        Mushayahama fears returning to Zimbabwe because she has watched the news from

Zimbabwe while in the United States, and she has seen reports that opposition supporters are tortured

by ZANU-PF party members. Mushayahama fears being beaten, raped, electrocuted, or killed, if she

returns. She will not be allowed to criticize the government if she returns to Zimbabwe, and she

believes the fact that she has been absent from the country for so long will raise the ZANU-PF party

members’ suspicions. Mushayahama believes the government monitors telephone and other forms

of communication in Zimbabwe, and she thus does not speak with her family members remaining

in Zimbabwe about the ruling party over the telephone. Mushayahama believes she would not be

safe in any part of Zimbabwe because the ZANU-PF presence is everywhere, and political violence

occurs throughout the country.

        The IJ addressed the following issues in his April 14, 2009 decision: “1) the one-year bar;

2) past persecution; 3) clear probability of future persecution; 4) nexus; 5) relief under CAT; and 6)

voluntary departure.” (A.R. at 53). First, the IJ found that Mushayahama’s testimony regarding the

searches of her home, her brother’s death, the events related to the schools in which she worked, and


                                                    6
her rape was “detailed, plausible, and consistent with her application and with known background

conditions in Zimbabwe.” (A.R. at 62; see INA § 240(c)(4)(C)). Because the DHS did not point to

a specific reason to doubt Mushayahama’s testimony and because her testimony contained only

minor inconsistencies insufficient to undermine her credibility, the IJ found her “testimony credible

and sufficient to meet [her] burden of proof.” (Id. (citing 8 C.F.R. § 1208.13(a)).

       As to the one-year deadline for filing an application for asylum, the IJ addressed

Mushayahama’s argument that “extraordinary circumstances” should excuse the delay in the filing

of her application. The IJ found that given Mushayahama’s experiences in Zimbabwe and the fact

that she was living in shelters and as an “unpaid domestic servant in an exploitative situation” when

she arrived in the United States, Mushayahama’s “unique situation constitutes ‘extraordinary

circumstances’” under 8 C.F.R. § 1208.4(5).           (A.R. at 63).   The IJ found, however, that

Mushayahama did not sufficiently explain why she delayed so long in re-applying for asylum from

the return of her May 2002 application until the end of 2005, when she started working with an

attorney on her instant claim, particularly given her knowledge of the application process for asylum,

which the IJ determined she gained form her “original exposure to the system.” (Id.). The IJ thus

found that Mushayahama did not re-apply within a reasonable time, as required, and that she is

ineligible to apply for asylum because her present claim was not timely filed.

       The IJ next addressed Mushayahama’s application for withholding of removal pursuant to

INA § 241(b)(3). Mushayahama sought withholding of removal by claiming that she suffered past,

and is likely to suffer future, persecution in Zimbabwe on account of her imputed political opinion,

because she was not an ardent ZANU-PF supporter, and because of her membership in two particular

social groups: “female teachers who are not active party supporters” and “citizen[s] returning to


                                                  7
Zimbabwe after a long residence abroad.” (Id.). The IJ determined that Mushayahama’s experiences

in Zimbabwe did constitute past persecution, by cumulatively rising to the required level of directly

threatening Mushayahama’s life and freedom. However, the IJ found that Mushayahama was

“unable to demonstrate that she was harmed on account of her imputed political opinion” because

she did not satisfactorily explain why the government would believe that she was reluctant to support

the ZANU-PF, when she never spoke out in opposition to the government or openly took actions

against it. (Id. at 64). The IJ then went through each of the instances in Zimbabwe and described

how Mushayahama did not sufficiently demonstrate that the instances happened because she or her

family were targeted by the ZANU-PF. Accordingly, the IJ did not find a sufficient nexus between

Mushayahama’s imputed political opinion and the past persecution she suffered for purposes of

withholding of removal under INA § 241(b)(3).

        As to the social groups that Mushayahama claimed membership in, the IJ rejected both. The

IJ determined that the proposed group of “female teachers who are not party supporters,” while

sufficiently well-defined to delimit membership,3 lacks a shared immutable or fundamental

characteristic because the group members could change their profession to avoid persecution and

lacks social visibility because the group members would not be identified in the community at large,

while outside the classroom, as members of the group. (A.R. at 65). Moreover, the IJ found that

Mushayahama’s opposition to the ZANU-PF would not be recognizable to society at-large in

Zimbabwe because she was a member of the party, attended meetings, and never manifested her



        3
        While the IJ’s decision first, in a dismissive fashion, lists that this social group is not “clearly
delimited” as a reason supporting his finding that the group is insufficient for purposes of INA §
241(b)(3), the IJ later writes that the social group is sufficiently particularized to delimit
membership. (A.R. at 65, 66).

                                                     8
opposition to the party. The IJ likewise determined that “citizens returning to Zimbabwe after a long

residence abroad” was an insufficient social group to confer eligibility for withholding of removal

under INA § 241(b)(3). (Id. at 66–67). This finding was based on the fact that while this group

shares the immutable characteristic that members cannot change the fact that they have lived abroad,

Mushayahama did not demonstrate that this proposed group is sufficiently socially visible and

delimited because Mushayahama did not suggest a length of time away or a manner of return to

Zimbabwe necessary to qualify for membership in the group.

       As the IJ determined that Mushayahama did not establish past persecution on account of a

protected ground, he found that she did not enjoy a regulatory presumption of a clear probability of

future persecution and that she bore the burden of proving a clear probability of future persecution

on the basis of a protected ground. The IJ found that Mushayahama did not meet her burden because

she did not propose a legally cognizable social group. The IJ also rejected Mushayahama’s

arguments that there was a clear probability of future persecution based on her imputed political

opinion opposing the ruling party, which she argued the ZANU-PF would be aware of because of

her secret exit from Zimbabwe, her over ten-year residence in the United States, and the fact that she

has been missing the ZANU-PF meetings during the period she has been abroad.

       The IJ further determined that the Department of State Country Report for Zimbabwe in 2007

(the “Country Report”), in the record before the IJ, which Mushayahama attached as an exhibit in

support of her claim that her citizenship would be revoked upon her return under the Zimbabwe

Citizenship Act (the “Citizenship Act”), did not apply to her in the way that she asserted it did. The

IJ found that “[t]he Country Report strongly suggests that citizens are subject to denaturalization

after a five-year absence from the country only if they also hold foreign citizenship.” (A.R. at 67).


                                                  9
The IJ pointed out that Mushayahama did not provide evidence of any instance where a citizen of

Zimbabwe had her citizenship stripped, and further noted that Zimbabwe may regulate its citizenship

as long as its regulations remain consistent with international law. Therefore, Mushayahama could

not show that she would be subject to the Citizenship Act and stripped of her Zimbabwean

citizenship upon her return.

       The IJ rejected Mushayahama’s claim that she is eligible for withholding of removal under

the CAT because she did not “prove that it is more likely than not that she will be detained.” (Id.

at 68). Mushayahama claimed that she would be detained, arrested, or tortured if she returns to

Zimbabwe. The IJ’s conclusion rested on the fact that Mushayahama did not offer any evidence to

show that she would be detained at the airport upon arrival or that the government in Zimbabwe

regularly detains individuals returning from the United States or other countries. The IJ thus

determined that Mushayahama did not show any reason why the ZANU-PF would have an interest

in her specifically after her long absence.

       Finally, the IJ granted Mushayahama’s application for voluntary removal because

Mushayahama had been of good moral character for the requisite period, because the IJ had no

reason to believe she was an aggravated felon or a danger to the United States, and because she

indicated that she was willing and able to depart if so required.

       Applying a de novo standard of review, the BIA affirmed the IJ’s finding that although she

showed “extraordinary circumstances,” Mushayahama did not adequately show that the delay in

filing her application for asylum was reasonable. (A.R. at 3). The BIA likewise affirmed the IJ’s

finding that Mushayahama did not show that “any past persecution was, or future persecution would

be, on account of a protected ground under the Act.” (Id.). Specifically, the BIA found that


                                                 10
Mushayahama did not demonstrate that she would be targeted on account of her political opinion as

she admitted that she was never detained or tortured by the ZANU-PF, she provided no evidence to

indicate that the incidents that she described as having occurred in Zimbabwe were politically

motivated, she did not show that the ruling party would think of her as an opposition supporter, and

she did not show that she would more likely than not be harmed upon her return.

       Additionally, like the IJ, the BIA found that the social groups proposed by Mushayahama

were not sufficiently recognizable in society and that Mushayahama did not sufficiently show that

it is more likely than not that she would be persecuted on the grounds of her membership in the

proposed groups. The BIA dismissed the proposed group of female teachers opposed to the

government for lack of evidence that the government would see her as a member of that group. With

respect to the proposed social group of those returning after long stays abroad, the BIA addressed

the Citizenship Act and cited to an online copy of the act to show that Mushayahama does not fall

into the category of those who lose citizenship under it, primarily because she was born in Zimbabwe

and attained her Zimbabwean citizenship through birth. Finally, as to the CAT claim, the BIA found

that “the record does not indicate that it is more likely than not that [Mushayahama] will face torture

by or with the acquiescence (to include the concept of willful blindness) of a member of the

government of Zimbabwe upon her return to that country.” (A.R. at 5 (citing Amir v. Gonzales, 467

F.3d 921, 927 (6th Cir. 2006); 8 C.F.R. §§ 1208.16-12.08.18)).

       This petition for review from the BIA’s decision followed.

                                          II. ANALYSIS

A.     Standard of Review




                                                  11
       Where the BIA reviews the IJ’s decision and issues a separate opinion instead of summarily

affirming the IJ’s decision, we review the BIA’s decision as the final agency determination. See

Khalili v. Holder, 557 F.3d 429, 435 (6th Cir. 2009) (citing Morgan v. Keisler, 507 F.3d 1053, 1057

(6th Cir. 2007)). However, to the extent the BIA adopts the IJ’s reasoning, we also review the IJ’s

decision. Patel v. Gonzales, 470 F.3d 216, 218 (6th Cir. 2006). We review questions of law de

novo, with substantial deference given “to the BIA’s interpretation of the INA and accompanying

regulations.” Morgan, 507 F.3d at 1057 (citing Sad v. I.N.S., 246 F.3d 811, 814 (6th Cir. 2001)).

       We review the factual findings of both the IJ and the BIA under a substantial evidence

standard. Khalili, 557 F.3d at 435 (citing Hamida v. Gonzales, 478 F.3d 734, 736 (6th Cir. 2007)).

Accordingly, the factual findings “are conclusive unless any reasonable adjudicator would be

compelled to conclude to the contrary . . . .” 8 U.S.C. § 1252(b)(4)(B).

B.     Eligibility to for Asylum4

       As set out in Almuhtaseb v. Gonzales, we are barred from reviewing asylum applications

denied for untimeliness when the petition seeks review of discretionary or factual questions. 453

F.3d 743, 748 (6th Cir. 2006). We have jurisdiction to review appeals for denials of untimely

asylum applications only when the appeal involves “constitutional claims or matters of statutory

construction.” Id. In this case, the BIA agreed with the IJ’s finding that Mushayahama had



       4
         Pursuant to Rule 28(j) of the Federal Rules of Appellate Procedure, Mushayahama submitted
a supplemental letter and citation on February 23, 2012. See Fed. R. App. P. 28(j). In this letter,
Mushayahama, citing Matter of L-S-, 29 I. & N. Dec. 705 (BIA 2012), for the first time asserts that
she is entitled to “humanitarian asylum” under 8 C.F.R. § 1208.13(b)(1)(iii)(A) or (B), if the court
finds that she is ineligible for all other requested forms of relief. Because we find that her asylum
claim is time barred and because Mushayahama raises this argument for the first time in
supplemental briefing after oral argument on her appeal, we cannot consider this argument. Liti v.
Gonzales, 411 F.3d 631, 641 (6th Cir. 2005).

                                                 12
sufficiently shown “extraordinary circumstances,” which could excuse her failure to file an

application for asylum within one year of arriving in the United States, pursuant to INA §

208(a)(2)(B), (D), 8 U.S.C. § 1158(a)(2)(D). The BIA also agreed with the IJ, however, that

Mushayahama did not sufficiently show that “the alien filed the application within a reasonable

period given those circumstances.” (A.R. 3, 63; see also 8 C.F.R. § 1208.4(a)(5)).

         Mushayahama admits that the issue of the reasonableness of the delay as determined by the

BIA and IJ “is beyond the review of this Court,” but “she maintains her eligibility for asylum for the

record and includes the information on asylum [in her brief] because it is so closely linked to the

related request for withholding of removal, which the Court can review.” (Pet’r Br. 22, n.2).

Respondent correctly argues that Mushayahama makes no constitutional or statutory construction

claim related to her application for asylum in her petition for review and that this Court lacks the

jurisdiction to review the BIA’s dismissal of Mushayahama’s application for asylum for failure to

file it within a reasonable time given the “extraordinary circumstances” she faced. See Almuhtaseb,

453 F.3d at 748. Accordingly, we do not have jurisdiction to consider Mushayahama’s claim insofar

as it relates to asylum, and Mushayahama’s petition for review is denied with respect to her asylum

claim.

C.       Withholding of Removal under the INA

         Mushayahama argues that the BIA and the IJ improperly denied her application for

withholding of removal pursuant to INA § 241(b)(3). Withholding of removal is mandatory if the

applicant establishes that her “life or freedom would be threatened in [the proposed country of

removal] on account of race, religion, nationality, membership in a particular social group, or

political opinion.” I.N.S. v. Stevic, 467 U.S. 407, 411 (1984) (citing 8 U.S.C. § 1253(h)(1)). As to


                                                 13
the burden of proof for establishing eligibility for withholding of removal under INA § 241(b)(3),

“[t]he testimony of the applicant, if credible, may be sufficient to sustain the burden of proof without

corroboration.” 8 C.F.R. § 1208.16(b). Section 8 C.F.R. 1208.16(b)(1)(i) further provides:

        If the applicant is determined to have suffered past persecution in the proposed
        country of removal on account of race, religion, nationality, membership in a
        particular social group, or political opinion, it shall be presumed that the applicant’s
        life or freedom would be threatened in the future in the country of removal on the
        basis of the original claim.

        If the fear of future threat to life or to an individual’s freedom did not result from past

persecution, or if the applicant has not suffered past persecution, an applicant may still establish that

it is “more likely than not that he or she would be persecuted on account of race, religion, nationality,

membership in a particular social group, or political opinion” if removed back to the country. 8

C.F.R. § 1208.16(b)(2). An applicant is not required to prove that she would be singled out

individually if the applicant “establishes that in that country there is a pattern or practice of

persecution of a group of persons similarly situated to the applicant on account of race, religion,

nationality, membership in a particular social group, or political opinion,” and that establishes her

inclusion in and identification with the group to the extent that it is more likely than not that her life

or freedom would be threatened if she returns to the country. 8 C.F.R. § 1208.16(b)(2).

        Mushayahama claims that the BIA’s and IJ’s decisions were based on “an erroneous view

of the law and upon factual conclusions unsupported by substantial evidence.” (Pet’r Br. 22).

1.      Political Opinion

        Mushayahama argues that she was persecuted on account of her political opinion and that this

is evidenced by the fact that every incident of persecution she suffered was “either suspected or

confirmed to be at the hands of the government or supporters of the ZANU-PF.” (Pet’r Br. 27).


                                                   14
Mushayahama claims that her lack of additional support for the ZANU-PF beyond what was required

of her was visible and caused an “anti-ZANU-PF” political opinion to be imputed to her.

Mushayahama argues that because attendance is taken at the ZANU-PF party meetings, and she has

been away from Zimbabwe for over a decade, any suspicion that the government may have

previously had about her anti-ZANU-PF sentiments has been confirmed, and she will suffer

persecution on account of her political opinion in the future. Mushayahama also iterates that she

need only show that her political opinion, imputed or otherwise, was “one central reason” for the

persecution, and she contends that she has shown that. (Id. at 29 (citing INA § 1208(b)(1)(B)(i), 8

U.S.C. § 1158(b)(1)(B)(i))). Respondent argues that Mushayahama failed to establish that she

suffered past persecution on account of either her actual or imputed political opinion and that she

was “an unfortunate victim of criminal activity.” (Resp’t Br. 22, 27).

       In demonstrating that an applicant has been persecuted on account of a political opinion or

membership in a particular social group, it is not enough for the applicant to present evidence that

she had the political opinion or was a member of that social group. See 8 U.S.C. § 1101(a)(42)(A).

The applicant must present evidence suggesting that she was persecuted on account of or because

of the political opinion. Id.; see also I.N.S. v. Elias-Zacarias, 502 U.S. 478, 479 (1992); Marku v.

Ashcroft, 380 F.3d 982, 986 (6th Cir. 2004). The applicant need not provide direct proof of the

persecutor’s motive, but must show some evidence, either direct or circumstantial, indicating that

she was persecuted on account of her political opinion. Elias-Zacarias, 502 U.S. at 483; Marku, 380

F.3d at 987. The applicant “must show that ‘she acted based on a political opinion’ and that her

actions were ‘interpreted . . . as such’ by her alleged persecutors.” Bu v. Gonzales, 490 F.3d 424, 430

(6th Cir. 2007) (quoting Marku, 380 F.3d at 987). Although the Supreme Court has not decided


                                                  15
whether imputed political opinion can be a protected ground for purposes of withholding of removal,

this Court has held that it is one. Haider v. Holder, 595 F.3d 276, 284 (6th Cir. 2010).

       While Mushayahama suffered through many horrible events while in Zimbabwe, she has not

proven that the past persecution she suffered was on account of or because of her political opinion,

either imputed or actual. The IJ found that Mushayahama’s experiences in Zimbabwe “rise to the

level of past persecution.” (A.R. at 63). However, no evidence was presented to suggest that the

ZANU-PF would have ever perceived Mushayahama as holding a political opinion opposed to the

ruling party. As the IJ and BIA both pointed out, by her own admission, Mushayahama never openly

opposed the ZANU-PF or spoke out against it. Given her lack of open opposition to the ruling party,

combined with her active membership in the party, paying dues and attending meetings, there is no

indication that the ZANU-PF would have had any inclination that Mushayahama did not support the

party. In fact, Mushayahama testified that she did not participate in demonstrations or organize

against the government because she knew that participating “was not right” and she “didn’t support

what [the demonstrators] were doing.” (A.R. at 99). When asked why she believes the government

would consider her an individual who did not support the government given her lack of open

opposition, she responded only that “they just suspect me as not a strong supporter.” (Id. at 99–100).

Whether Mushayahama privately and internally opposed the ZANU-PF is irrelevant if the ZANU-PF

themselves did not perceive her as a member of the opposition. See Adhiyappa v. I.N.S., 58 F.3d

261, 267 (“[T]he motives of the asylum seeker are relevant only to the extent that they illuminate the

motives of the alleged persecutors.”). Moreover, Mushayahama has not publicly opposed the

ZANU-PF in the more than a decade that she has resided in the United States.




                                                 16
       That Mushayahama and her family suspected that many of the events that occurred in

Zimbabwe were politically-motivated is not sufficient to show that Mushayahama was persecuted

on account of her political opinion. Mushayahama presented no evidence that the search of her

family’s home was conducted for any reason in particular or that her family was singled out for such

an event; instead, Mushayahama testified that the soldiers were going “house to house to house”

because there was a “food riot” going on. (A.R. at 73). She likewise put forth no evidence, other

than personal suspicions, that her brother was killed by ZANU-PF supporters, particularly given that

he was not politically active, or that she was raped because of any political opinion she may have

had. (A.R. at 64). Mushayahama further testified that she had no knowledge of her rapist’s identity,

and nothing in the record leads to the conclusion that he was a government actor or ZANU-PF party

member. Moreover, while Mushayahama testified that the family who accused her of soliciting their

child to drown another student5 were strong ZANU-PF supporters, she presented no evidence to

indicate that the family had any knowledge of or reason to believe that she was not a ZANU-PF

supporter, or that the family singled her out to blame because of her lack of party support.

Accordingly, substantial evidence supports both the IJ and the BIA’s findings that Mushayahama has

not adequately demonstrated that she suffered past persecution on account of her actual or imputed

political opinion.

       As to Mushayahama’s claim that she is more likely than not to suffer future persecution on

account of her political opinion, the Country Report indicates that “the government or its agents


       5
        While the IJ correctly characterized the evidence related to the incident involving the
student’s drowning (A.R. at 65), the BIA improperly wrote that “the couple who accused her of the
drowning death of their child,” (A.R. at 4). Mushayahama’s testimony indicated that she was
accused of encouraging the couple’s son to drown another student, rather than of drowning their son.
(A.R. at 111–15).

                                                17
committed politically motivated killings during the year,” as well as “unlawful killings against

demonstrators,” and “politically motivated abductions.” (A.R. at 198–99). Most of the politically-

motivated crimes, however, appear to have been perpetrated against the Movement for Democratic

Change (the “MDC”)6 supporters. Mushayahama does not claim to support the MDC or that she has

ever publicly supported the MDC. While the current conditions in the country indicate that

Mushayahama is likely to encounter violence upon her return to Zimbabwe, as discussed below, she

has not proved that it is “more likely than not that [she] would be persecuted on account of . . . [her]

political opinion” if removed back to the country. 8 C.F.R. § 1208.16(b)(1)(ii); (b)(2). Additionally,

while she is not required to prove that she would be singled out individually if she can “establish[]

that in that country there is a pattern or practice of persecution of a group of persons similarly

situated to the applicant on account of [ ] political opinion,” such that it is more likely than not that

her life or freedom would be threatened if she returns, the Country Report’s indication that there is

widespread violence against MDC members does not assist Mushayahama with regard to persecution

on account of her political opinion, as she has not claimed membership in that group. See 8 C.F.R.

§ 1208.16(b)(2).

2.      Proposed Social Groups

        A social group is a group of persons who share a “common, immutable” and fundamental

characteristic that “either cannot [be] change[d], or should not be required to be change[d] because

it is fundamental to [the members’] individual identities or consciences.” Castellano–Chacon v.



        6
        The MDC is a political party in Zimbabwe, which opposes the ZANU-PF and the current
president, Robert Mugabe, promotes democratic elections, and has a current power sharing
arrangement with the ZANU-PF. (A.R. at 57, 100–101); see also Gotosa v. Mukasey, 286 F. App’x
292, 293 (6th Cir. July 11, 2008).

                                                   18
I.N.S., 341 F.3d 533, 546–47 (6th Cir. 2003) (internal quotation marks and alterations omitted).

Individuals in a proposed social group “must share a narrowing characteristic other than their risk

of being persecuted.” Rreshpja v. Gonzales, 420 F.3d 551, 556 (6th Cir. 2005).

a.       Female Teachers Who Oppose the ZANU-PF

         Mushayahama asserts that she was persecuted in the past on account of her membership in

the proposed social group of “female teachers who are not ZANU-PF supporters.” (Pet’r Br. 29).

Mushayahama argues that the IJ’s finding that the group is not sufficiently visible is not supported

by substantial evidence in the record. Mushayahama contends that female teachers opposing the

ZANU-PF are “clearly visible,” despite the finding by the IJ that her status as a teacher would not

be readily recognizable outside of the classroom, because female teachers are a distinct group

recognizable in Zimbabwe and because her lack of support for the ruling party is “visible by negative

implication” to those who expect great support for the party. (Id. at 30). Mushayahama also

disagrees with the IJ’s ruling that her profession as a teacher is not fundamental or immutable and

that she should be required to change it. By discussing the importance of the profession of an

educator, Mushayahama attempts to distinguish her case from the case of In re Acosta, where the

BIA found that the applicant could be required to change his occupation as a taxi driver. 19 I. & N.

Dec. 211 (BIA 1985), overruled on other grounds by In re Mogharrabi, 19 I. & N. Dec. 439 (BIA

1987).

         Respondent asserts that the BIA was correct in finding that Mushayahama has not previously,

nor will she in the future, be seen as opposing the ZANU-PF because she is a member of the party

and did not assert her opposition to the party while in Zimbabwe. Respondent points out that only

one of the incidents involving her position as a teacher, the family accusing her of involvement in


                                                 19
the drowning of a student, was directed at Mushayahama. Respondent discounts this event as

unrelated to Mushayahama’s membership in this proposed social group because “it appears [the

parents] were looking for a scape-goat for the other child’s death and likely chose her because of her

role as a teacher, which necessarily includes the supervision of students.” (Resp’t Br. 41).

Respondent further argues that the fact that Mushayahama was not personally harmed in the attack

on the deputy headmaster of her school or during the 1998 beating of the individual who worked at

her school shows that the incidents have no bearing on whether she was a member of her proposed

social group or was targeted because of that membership. Respondent takes the position, and we

agree, that we need not determine whether “female teachers opposed to the government or ruling

party” is a cognizable social group for purposes of withholding of removal because Mushayahama

has not demonstrated that she is a member of the group. (See id. at 42 n.9).

       Because Mushayahama has not demonstrated that she openly opposed or spoke out against

the ZANU-PF in any way while in Zimbabwe, she has not established that she fits into her proposed

social group of female teachers opposed to the ruling party. Mushayahama’s traits of her gender and

political opinions opposing the ruling party are certainly immutable characteristics, which she either

cannot or should not be required to alter. While Mushayahama testified that she would be more

likely to suffer harm in Zimbabwe because of her profession as a teacher and described incidents

which took place either at a school where she worked or involved individuals with whom she

worked, Mushayahama provided no evidence that the events occurred because the victims were

teachers, because of their genders, or because they opposed the ZANU-PF. In fact, both the school

deputy who was attacked and the school clerk who was beaten were males, and Mushayahama did

not describe either of them as teachers. Accordingly, the only incident Mushayahama described


                                                 20
which deals with possible persecution of a female teacher is the accusation that she was involved in

the drowning of the first-grade student and, as described above, no evidence other than

Mushayahama’s testimony that the accusing couple were strong ZANU-PF supporters indicates that

the event was politically-motivated.

        Even assuming, arguendo, unlike the IJ found, that this proposed group is sufficiently

socially visible as teachers and the possible group members’ profession is sufficiently immutable not

to require change, like the BIA found, Mushayahama still has not established that she either was

previously or would be in the future seen as a member of this group. She instead appeared to be a

party supporter while in Zimbabwe and thus would not have been seen in the past or would likely

be seen in the future by the ZANU-PF as a member of the proposed social group of female teachers

opposed to the government.

b.      Citizens Returning to Zimbabwe After Long Stays Abroad

        Mushayahama additionally argues that she is more likely than not to suffer future persecution

because her actions in fleeing the country without the knowledge or permission of the government

in Zimbabwe and applying for political asylum in the United States will show the ZANU-PF that she

is ideologically opposed to it if she returns. The IJ found that this proposed social group has the

immutable characteristic that the individuals are returning from long stays abroad, but determined

that the group is not sufficiently delimited or socially visible for purposes of withholding of removal.

        Mushayahama contends that the group is delimited in terms of time to include only

Zimbabweans who remain outside of Zimbabwe for five years or longer. Mushayahama uses this

time restriction based on “the length of time after which the Zimbabwean government revokes the

citizenships of persons who have left the country.”          (Pet’r Br. 34 (citing A.R. at 207)).


                                                  21
Mushayahama also argues that the group is sufficiently visible because those who return to

Zimbabwe after five years no longer retain citizenship, and those lacking citizenship are visible as

a distinct element of society.

       As stated above, a “social group,” as defined by the BIA, must be a group of people sharing

a common, immutable characteristic, and the common defining characteristic must be one that the

individual members either cannot change or that is so fundamental to their identities that they should

not be required to change. In re Acosta, 19 I. & N. Dec. at 233; see also Castellano-Chacon, 341

F.3d at 546 (adopting the BIA’s definition of a “social group”). Sweeping and general classifications

will not usually constitute a social group for purposes of asylum or withholding of removal. See

Rreshpja, 420 F.3d at 555.

       In this case, the BIA’s decision also discusses the importance of the element of “visibility”

and of being recognizable to others in the country at issue. (A.R. at 4). The BIA found that

Mushayahama did not adequately show that “she and other citizens returning to Zimbabwe after long

absences abroad would be ‘highly visible and recognizable’ by others in Zimbabwean society.” (Id.).

The BIA went on to find that even if she had proved that the group was sufficiently visible,

Mushayahama did not show that “it is more likely than not that she would be persecuted on such

ground, whether through the nation’s citizenship revocation law or through other means.” (Id.).

       As the IJ found, this proposed social group has the immutable characteristic of having spent

time periods abroad. Even assuming, arguendo, that the group is sufficiently delimited to include

only individuals having been abroad for more than five years, as suggested by Mushayahama, the

group still lacks the requisite visibility to the Zimbabwean society at-large to constitute a social

group for the purposes of withholding of removal. Mushayahama seeks to rely on the Citizenship


                                                 22
Act as proof of her claims related to the adequacy of this proposed social group and her inclusion

in it; however, she did not provide the contents of the Act for inclusion in the record. As the IJ and

the BIA found, the Country Report’s brief mention of the contents of the Citizenship Act suggests

that only those with claims to dual citizenship who have failed to return to the country within a five

year period shall lose their Zimbabwean citizenship under the law. Mushayahama provided no

evidence, such as the Citizenship Act itself or its legislative history, to rebut this finding, and she has

not demonstrated that she has a claim to dual citizenship. See Matter of Soleimani, 20 I. & N. Dec.

99, 106 (BIA 1989) (placing the burden of proving the relevant application of foreign law on the

party asserting it).

        In her petition for review, Mushayahama now claims that her due process rights were violated

by the BIA’s discussion of the Citizenship Act and its citation to the contents of the Citizenship Act

on an internet website without affording her the opportunity to respond. Mushayahama thus argues

that the BIA improperly took administrative notice of a contested fact and requests that the case be

remanded to allow her to submit rebuttal evidence on this issue. Respondent cites several BIA

decisions standing for the proposition that a party who wishes to rely on a foreign law bears the

burden of proof as to the content of the law. (Id. at 36); see Soleimani, 20 I. & N. at 106; Matter of

Ho, 18 I. & N. Dec. 152, 155 (BIA 1981); Matter of Annang, 14 I. & N. Dec. 502, 502 (1973).

Mushayahama did not submit the text of the Citizenship Act and instead, relies on a passage from

the Country Report, which briefly references the law.

        The petitioner must have exhausted all of her administrative remedies for a federal court to

have jurisdiction over an appeal from an order of removal. 8 U.S.C. 1252(d)(1). This Circuit has

interpreted the exhaustion requirement to mean that the petitioner must “first argue the claim before


                                                    23
the IJ or the BIA before an appeal may be taken.” Csekinek v. I.N.S., 391 F.3d 819, 822 (6th Cir.

2004); Coulibaly v. Gonzales, 220 F. App’x 400, 401 (6th Cir. 2007) (declining jurisdiction where

there was “no evidence in the record that petitioner ever presented these claims to either the

Immigration Judge or the Board of Immigration Appeals”). The purposes of the exhaustion

requirement of § 1252(d)(1) are: “(1) to ensure that the INS, as the agency responsible for construing

and applying the immigration laws and implementing regulations, has had a full opportunity to

consider a petitioner’s claims; (2) to avoid premature interference with the agency’s processes; and

(3) to allow the BIA to compile a record which is adequate for judicial review.” Ramani v. Ashcroft,

378 F.3d 554, 559 (6th Cir. 2004) (citations and internal quotation marks omitted). Mushayahama

did not file a motion to reopen the BIA’s proceedings, as is required before obtaining judicial review

of the decision. See Dokic v. I.N.S., 899 F.2d 530, 532 (6th Cir. 1990). Moreover, Mushayahama

has not shown that the BIA would have found her proposed social group cognizable or that its

decision would have been at all affected had the BIA not looked to the contents of the Citizenship

Act. See Gishta v. Gonzales, 404 F.3d 972, 979 (6th Cir. 2005) (requiring an applicant claiming a

due process violation in removal proceedings to show “error and substantial prejudice” (quotation

marks and citations omitted)). Accordingly, no error that may have been committed by the BIA7

affected the outcome of the proceedings, and a remand on such grounds is not appropriate.

       Regardless of whether the Citizenship Act would apply to Mushayahama upon her return to

Zimbabwe, she has not sufficiently demonstrated that she would be persecuted on account of her

having been absent from the country for the past decade. As Mushayahama has not proven that she


       7
          This is not to say that the BIA did err in discussing the contents of the Citizenship Act, as
it is permitted to take “administrative notice of commonly known facts such as current events or the
contents of official documents[.]” 8 C.F.R. § 1003.1(d)(3)(iv).

                                                  24
suffered past persecution because of her membership in this proposed group in the past,

Mushayahama does not enjoy the presumption that she would suffer persecution on account of her

membership in the group in the future. See 8 C.F.R. § 1208.16(b)(1)(i). Mushayahama provided

no evidence of other similarly situated returnees suffering persecution when returning to Zimbabwe.

The evidence in the Country Report, when taken with her testimony and the other documents in the

record, does not show that it is more likely than not that Mushayahama will be persecuted on account

of her membership in the proposed social group of citizens returning after long stays abroad. See

8 C.F.R. § 1208.16(b)(1)(ii); (b)(2).

       In sum, substantial evidence supports the BIA’s finding that Mushayahama has not

established that she suffered past, or is more likely than not to suffer future, persecution on account

of her political opinion, real or imputed, or on account of her membership in either of the proposed

social groups. Accordingly, we deny Mushayahama’s petition for review as to her claim for

withholding of removal under INA § 241(b)(3).

D.     Withholding of Removal under the Convention Against Torture

       Mushayahama contends that the BIA and IJ erred in determining that she is not entitled to

protection under the Convention Against Torture.8 The applicant’s burden of proof to obtain relief

under the CAT is to show “that it is more likely than not that he or she would be tortured if removed”

to the country. 8 C.F.R. § 1208.16(c)(2). “Torture” is defined as:

       any act by which severe pain or suffering, whether physical or mental, is intentionally
       inflicted on a person for such purposes as obtaining from him or her or a third person
       information or a confession, punishing him or her for an act he or she or a third
       person has committed or is suspected of having committed, or intimidating or


       8
          See Ali v. Reno, 237 F.3d 591, 596–97 (6th Cir. 2001), for a full description of the
ratification and implementation of the Convention Against Torture in the United States.

                                                  25
        coercing him or her or a third person, or for any reason based on discrimination of
        any kind, when such pain or suffering is inflicted by or at the instigation of or with
        the consent or acquiescence of a public official or other person acting in an official
        capacity.

8 C.F.R. § 1208.18(a)(1). As set out by this court in Mostafa v. Ashcroft,

        [i]n determining whether an alien is entitled to protection under the Convention
        Against Torture, all evidence relevant to the possibility of future torture in the
        proposed country of removal shall be considered, including, but not limited to: past
        torture inflicted upon the applicant; evidence that the applicant could relocate to
        another part of the country of removal where he or she is not likely to be tortured;
        gross, flagrant, or mass violations of human rights; and other relevant information
        regarding conditions in the country of deportation.

395 F.3d 622, 625 (6th Cir. 2005) (alteration in original) (quoting Matter of G-A-, 23 I. & N. Dec.

366, 367 (BIA 2002) (en banc)); see also 8 C.F.R. § 1208.16(c)(3).

        If an IJ determines that the applicant is more likely than not to be tortured upon return to the

country of removal, protection under the CAT should be granted. 8 C.F.R. § 1208.16(c)(4). Unlike

withholding of removal under the INA, no protected-ground nexus is required for relief under the

CAT. Almuhtaseb, 453 F.3d at 751. An application for relief under the CAT “focuses on the

particularized threat of torture,” rather than a link to race, nationality, religion, political opinion, or

membership in a social group, making it possible for a petitioner to succeed on her CAT claim

despite the denial of her INA-based claim for withholding of removal. Castellano-Chacon, 341 F.3d

at 551–52.

        Mushayahama claims the IJ erred in denying her relief under the CAT because he misstated

her burden of proof under the CAT to say that she had to show that it was “more likely than not that

she will be detained” when she arrives in Zimbabwe, rather than that she must show that it is “more

likely than not” that she will be tortured in any way upon her return. (Pet’r Br. 38–39).



                                                    26
Mushayahama claims that the past persecution she was found to have suffered is equivalent to past

torture and that the past incidents are “great evidence of the likelihood of similar torture in the

future.” (Id. at 39 (citing 8 C.F.R. § 208.16(c)(3)). Mushayahama also points to her credible

testimony that she fears future torture in the form of beatings, rape, electrocution, or being killed if

she returns, as evidence that she will likely suffer torture. Mushayahama argues that her past

persecution, when taken together with the Country Report’s statements “that the government

engaged in serious and systematic violations of human rights,” that there were “politically-motivated

killings and disappearances,” and that “security forces regularly tortured detainees,” shows that it

is more likely than not that she will suffer torture if removed to Zimbabwe. (Id. at 39–40 (quoting

A.R. at 62)).

        The panel in Mostafa found that the BIA failing to mention or discuss the relevant country

conditions outlined in the Country Reports in the record and discussed in an earlier BIA opinion, led

to the conclusion that the BIA “failed to analyze [the petitioner’s] Convention Against Torture claim

in light of relevant country conditions and applicable legal precedent.” 395 F.3d at 626. That panel

found that had the BIA considered “all evidence relevant to the possibility of future torture” in the

country, as the regulations require, the BIA may have decided the case differently. Id. (internal

quotation marks and citations omitted). The panel thus determined that it was appropriate to remand

the case to the BIA for proper consideration of the CAT claim. Id.(citing Zubeda v. Ashcroft, 333

F.3d 463, 477–78 (3d Cir. 2003); Kamalthas v. I.N.S., 251 F.3d 1279, 1283 (9th Cir. 2001); Mansour

v. I.N.S., 230 F.3d 902, 908 (7th Cir. 2000) (all opinions where the BIA’s failure to consider the

country conditions in its review of a torture claim required remand)); see also N’Diom v. Gonzales,

442 F.3d 494, 498 (6th Cir. 2006) (noting that “[t]here is no indication in the record before us that


                                                  27
the Immigration Judge or the Board took cognizance of the dire human rights situation in

Mauritania” and commenting that the BIA should explain its reasoning if it finds the “country reports

that explain torture, slavery, and other human rights violations” to be “unimportant or irrelevant to

the case”). Additionally, in Mapouya v. Gonzales, 487 F.3d 396, 414–15 (6th Cir. 2007), after

finding that the IJ erroneously made an adverse credibility determination, the panel addressed that

the IJ only briefly mentioned the petitioner’s CAT claim, stating that the evidence fell short of relief

under the CAT. In addition to the other errors in the IJ’s analysis related to the adverse credibility

finding, the Mapouya court found fault in the IJ’s failure to analyze the CAT claim “through the lens

of the four factors,” and determined that the claim needed to be remanded for proper analysis. Id.

at 415.

          Here, the IJ found that Mushayahama suffered past persecution when he found her testimony

regarding her rape and other instances through which she was victimized to have been credible. The

widespread violations of human rights in the country of removal is a proper consideration when

determining whether relief under the CAT is appropriate, and the Country Report and other

documents in the record describe killings committed by the government or its agents, politically-

motivated abductions, excessive force by police in apprehending of detaining suspects, security

forces torturing citizens, arrests and beatings of civil protesters, reports of rapes by ZANU-PF

members, police, and military, abuse of prisoners, arbitrary arrests and detention by police, failure

by police to respond to vigilante violence, home searches and evictions by government security

forces without warrants or notice, and government restrictions on academic freedom. Nothing in the

record indicates that the conditions have improved since Mushayahama left Zimbabwe or since the




                                                  28
publication of the Country Report in the record, and respondent does not argue that the country

conditions have changed.

        Despite the mass violations of human rights and other relevant evidence related to the

conditions in Zimbabwe contained in the record, neither the IJ nor the BIA discussed these

conditions in their analysis related to Mushayahama’s CAT claim. The BIA’s only mention of the

Country Report was in reference to Mushayahama’s attempted reliance on the Citizenship Act for

one of her proposed social groups for purposes of withholding of removal under the INA. While the

BIA’s brief dismissal of Mushayahama’s CAT claim suggests that it found the past persecution she

suffered insufficient to indicate that she is more likely than not to suffer torture in the future, this

determination did not take into account the conditions in the country of return which were in the

record for the BIA’s review. Moreover, not only did the IJ fail to discuss the relevant country

conditions, he also improperly misstated the appropriate CAT standard to imply that Mushayahama

must show that it is more likely than not that she will be detained upon arrival at the airport in

Zimbabwe.

        We find that the BIA failed to consider “all evidence relevant to the possibility of future

torture” in Zimbabwe and that the BIA “might have adjudicated [Mushayahama’s] claim differently”

if it had. See Mostafa, 395 F.3d at 626 (quotation marks and citations omitted). Accordingly, it is

appropriate to remand Mushayahama’s claim to the BIA for proper consideration of all relevant

evidence related to future torture in the country of return.

        We vacate the BIA’s denial of withholding of removal under the CAT and grant

Mushayahama’s petition for review as to this claim.




                                                  29
                                   III. CONCLUSION

       We DENY the petition for review with regard to Mushayahama’s claims for asylum and

withholding of removal under the INA, GRANT the petition with regard to Mushayahama’s claim

for CAT relief, and VACATE the decision of the BIA and REMAND for further proceedings.




                                            30